Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 1 of 14                      PageID #: 347



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE

AMERICAN CIVIL LIBERTIES UNION                )
OF MAINE FOUNDATION,                          )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Case No. 2:18-cv-00182-JDL
                                              )
U.S. DEPARTMENT OF HOMELAND                   )
SECURITY, and U.S. CUSTOMS AND                )
BORDER PROTECTION,                            )
                                              )
               Defendants.                    )

                            DECLARATION OF JUSTIN A. BRISTOW

       I, Justin A. Bristow, hereby declare as follows pursuant to 28 U.S.C. § 1746:

       1.      I am currently the acting Freedom of Information Act (“FOIA”) Coordinator for

Customs and Border Protection (“CBP”), an agency within the United States Department of

Homeland Security, and serve as Deputy Chief of Staff for the U.S. Border Patrol, a

subcomponent of CBP.

       2.      CBP is the largest federal law enforcement agency, with enforcement

responsibilities for over 400 Federal statutes, on behalf of over 40 different federal agencies.

CBP’s primary mission is to protect the borders of the United States against terrorists and the

instruments of terror, enforce the customs and immigration laws of the United States, and foster

our Nation’s economy by facilitating lawful international trade and travel. CBP Officers protect

America’s borders at official ports of entry, while CBP’s U.S. Border Patrol agents prevent

illegal entry into the United States of people and contraband between the ports of entry.

       3.      This case concerns the U.S. Border Patrol’s Swanton and Houlton Sectors, two of

twenty U.S. Border Patrol sectors. The Houlton Sector anchors the country’s northeast corner of



                                                  1
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 2 of 14                    PageID #: 348



the Canadian border and encompasses the entire State of Maine. See generally U.S. Customs

and Border Protection, “Houlton Sector Maine,” https://www.cbp.gov/border-security/along-us-

borders/border-patrol-sectors/houlton-sector-maine (last modified July 13, 2018). The Houlton

Sector’s focus is controlling the border area in between CBP Ports of Entry, providing Sector-

related information, including Sector operations, Sector contact information, and where stations

are located (in Calais, Fort Fairfield, Houlton, Van Buren, Jackman and Rangeley). The Houlton

Sector additionally provides local law enforcement support for the State of Maine. The Houlton

Sector’s service area covers the entire State of Maine.

       4.      Swanton Sector’s area of responsibility (AOR) includes the northern border in

Vermont, New Hampshire, and part of New York. See generally U.S. Customs and Border

Protection, “Swanton Sector Vermont,” https://www.cbp.gov/border-security/along-us-

borders/border-patrol-sectors/swanton-sector-vermont (last modified April 23, 2019). Swanton

Sector is comprised of eight Border Patrol stations and provides support for local law

enforcement within its AOR.

       5.      In my capacity as the acting FOIA Coordinator for CBP, I am familiar with the

FOIA requests made by the American Civil Liberties Union of Maine Foundation (“ACLU”) in

this lawsuit. Specifically, the ACLU challenges redactions made by CBP to a handful of

documents produced in this action. The redactions challenged by the ACLU concern the

following:

               a.      Exemption 7(E) redactions to document entitled “Checkpoints.” See

                       Appendix pages 002, 004, 005, and 007.

               b.      Exemption 7(E) redactions to a document entitled “Documents Report

                       1.” See Appendix pages 008-010.



                                                 2
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 3 of 14                   PageID #: 349



              c.      Exemption 7(E) redactions to a document entitled “U.S. Border Patrol

                      Checkpoints”- “100 Air Mile Zone,” also known as “BP Checkpoints

                      v2.” See Appendix pages 018-029.

              d.      Exemption 7(E) redaction to a document entitled “Checkpoint 1.” See

                      Appendix page 030.

              e.      Exemption 7(E) redactions to document entitled “Checkpoint Collection

                      Worksheet 1.” See Appendix pages 031-051.

              f.      Exemption 7(E) redactions to document entitled “Immigration

                      Checkpoint.” See Appendix page 052.

              g.      Exemption 7(E) redaction to a document entitled “Checkpoint

                      Operational Strategies and Requirements,” also referred to as “Distro-

                      Redacted.” See Appendix pages 053-054.

              h.      Exemption 7(E) redaction to a document entitled “HLT Temporary

                      Checkpoint Operations Collections Emphasis,” also known as “FY17

                      Q4 Checkpoint Collection Plan.” See Appendix page 055.

              i.      Exemption 7(E) redactions to a document entitled “Information for

                      Illegal Immigration.” See Appendix pages 056-058.

       6.     The creation and implementation of effective law enforcement policies and

procedures is paramount to achieving CBP’s and U.S. Border Patrol’s mission of protecting our

Nation’s border from illegal immigration. The information at issue in this case is and was

compiled for law enforcement purposes and its release could lead to disclosure of CBP and U.S.

Border Patrol’s law enforcement techniques and procedures that could, in turn, reasonably be

expected to risk circumvention of U.S. immigration laws and border enforcement.



                                                3
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 4 of 14                     PageID #: 350



       7.      Exemption 7(E) applied to “Checkpoints” emails on pages 002 and 004 of the

Appendix protect information regarding the location of checkpoint operations and other

operational details, including the staffing levels for checkpoint operations and the frequency with

which such operations occur. The “Checkpoints” email at page 002 of the Appendix concerns

redactions to the number of agents required to be at a checkpoint. Additionally, the redacted

information includes the number of agents assigned to a Border Patrol station, the station name,

and a particular area of operation. The redacted information on the “Checkpoint” email on page

004 includes a checkpoint location and the number of agents assigned to the checkpoint

operation. This information is especially sensitive because it represents locations where Border

Patrol is present and conducts its concentrated patrolling and enforcement activities.

Furthermore, revealing staffing allocations at a particular checkpoint location would reveal the

techniques and procedures of how Border Patrol conducts its enforcement activities because

operational details and staffing levels are likely to remain the same for future checkpoint

operations. Disclosure of such information would expose the Swanton Sector’s enforcement

capabilities, providing an advantage to those seeking to avoid encounters with Border Patrol; aid

individuals who seek to cross the border illegally, or who seek to remain in the country illegally,

to develop countermeasures to evade detection, inspection and examination; and reveal the

locations and concentrations of Border Patrol agents, which could expose them to individuals

who wish to bring them harm.

       8.      The “Documents Report 1” Exemption 7(E) redactions on page 009 of the

Appendix concerns an email titled “FW: How is this?” that discloses locations for immigration

checkpoint operations within Swanton Sector. The Agency considers such information law

enforcement sensitive as the Agency will be conducting future temporary checkpoint operations



                                                 4
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 5 of 14                       PageID #: 351



in the same locations described in the email. Disclosure of this information would aid those

seeking to evade detection or apprehension by Border Patrol by avoiding the location(s)

identified in the map. Furthermore, removing the redaction for the location of the Border Patrol

Station would effectively reveal the identity of the sender of the e-mail because the title of the

sender is unredacted.

       9.      The “U.S. Border Patrol Checkpoints- 100 Air Mile Zone” Exemption 7(E)

redactions on page 021 of the Appendix withhold the exact location of U.S Border Patrol

temporary checkpoint in relation to the U.S.-Canadian Border. The map illustrates the location

in which the U.S. Border Patrol’s current and future enforcement and patrol operations will take

place. Making this information publically available, whether in Swanton Sector alone, or

nationwide, would give an advantage to those seeking to avoid encounters with Border Patrol;

aid individuals who seek to cross the border illegally, or who seek to remain in the country

illegally, to develop countermeasures to evade detection, inspection and examination; and reveal

the locations of Border Patrol agents, which could expose them to individuals who intend to

harm them. As a result, disclosure of this information would significantly increase the chances

of adversaries successfully evading detection and apprehension by knowing which areas within

Swanton Sector’s extensive border area to avoid. Accordingly, it is essential that the Agency

maintain this information as law enforcement sensitive.

       10.     The “[REDACTED] Immigration Checkpoint” Exemption 7(E) redaction on

page 030 of the Appendix withholds the precise location of an immigration checkpoint within

Houlton Sector. Furthermore, the map identifies certain locations and sites related to checkpoint

operations referred to as “choke points” at which adversaries may attempt to circumvent the

checkpoint. This information is relevant to ongoing enforcement operations as U.S. Border



                                                  5
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 6 of 14                     PageID #: 352



Patrol will likely utilize the same location for future checkpoint operations and deploy resources

at the choke point locations to prevent adversaries from circumventing the checkpoint.

Disclosure of this information would give an advantage to those seeking to avoid encounters

with Border Patrol; aid individuals who seek to cross the border illegally, or who seek to remain

in the country illegally, to develop countermeasures to evade detection, inspection and

examination; and reveal the locations of Border Patrol agents, which could expose them to

individuals who intend to harm them. Essentially, disclosure of this information would reveal

the locations of the agency’s primary checkpoint location in that area thereby facilitating

possible identification of the best routes to penetrate Houlton Sector’s extensive border area

without being detected.

       11.     The “Checkpoint Collection Worksheet 1” Exemption 7(E) redactions withhold

operational details of immigration checkpoints within Houlton Sector. The redacted information

discussed below relating to checkpoint operations, staffing and asset allocation, and information

collection is relevant to Border Patrol’s ongoing enforcement operations as similar procedures,

methods, and resources will be employed in the future.

               a. The redactions at page 031 of the Appendix withhold the name of a certain

                   unit within the Border Patrol. Disclosing this information in this context

                   would reveal the level of focus and resources that the Agency devotes to its

                   enforcement operations would provide insight to individuals seeking to

                   circumvent the law with the knowledge as to how the Border Patrol focuses its

                   resources. The redactions found at page 033-034 of the Appendix concern

                   maps of immigration checkpoint locations, similar to the redactions found at

                   pages 021 and 030 of the Appendix, which are discussed above. The maps



                                                 6
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 7 of 14                 PageID #: 353



              detail the exact location of the checkpoint operation along with checkpoint-

              related sites and boundaries. Similarly, the map highlights choke point

              locations and routes near the checkpoint site that adversaries could utilize to

              circumvent the checkpoint. Furthermore, the map on page 034 identifies

              locations of Border Patrol stations and forward operating bases along with

              other details regarding the locations of local law enforcement personnel and

              assets that are used to support checkpoint operations, which are not known to

              the public. For example, the maps pinpoint specific areas where checkpoint

              and choke point locations will be supported by aerial surveillance. It is highly

              likely that Border Patrol will conduct future enforcement operations at the

              areas reflected on this map and the locations of Border Patrol facilities and

              assets will remain in place. Additionally, the redacted information found at

              page 035 (“Weekly Weather Forecast”) includes a geographic description of a

              checkpoint operation location and the conditions in which checkpoints can

              operate. Releasing detailed information regarding certain conditions in which

              checkpoint operations can occur, would enable individuals seeking to avoid

              law enforcement to determine the most favorable conditions to conduct illegal

              activity and increase their chances of evading detection and/or apprehension.

              Disclosure of such information related to checkpoint locations and operating

              conditions would provide an advantage to those seeking to avoid encounters

              with Border Patrol; aid individuals who seek to cross the border illegally, or

              who seek to remain in the country illegally, to develop countermeasures to

              evade detection, inspection and examination; and reveal the locations of



                                            7
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 8 of 14                   PageID #: 354



              Border Patrol agents, which could expose them to individuals who intend to

              harm them.

           b. Pages 038-039 of the Appendix are redacted in their entirety. The documents

              identify particular traffic patterns, which factor into the determination of

              whether checkpoint operations are feasible. This information exposes how

              Border Patrol plans and executes its law enforcement operations. As such,

              disclosure of this law enforcement technique could be reasonably expected to

              adversely affect Border Patrol’s ongoing enforcement activities as the

              information will likely be used in future checkpoint operations. Specifically,

              revealing this information could be used to circumvent the law as adversaries

              would learn times and dates that correspond with peak traffic patterns when

              checkpoint operations are more likely to be conducted. As a result,

              individuals could alter or adjust their travel plans and/or illegal activities to

              increase their chances of avoiding detection.

           c. The redactions found at pages 040-043 of the Appendix concern documents

              (titled: “TTPs Concealment Methods,” “TTPs Utilized by Adversaries in

              Maine,” and “Fentanyl-REDACTED-southern Maine”). This withheld

              information illustrates in detail certain “TTPs” -techniques, tactics, and

              procedures that criminal elements utilize to conceal illegal narcotics and

              contraband inside vehicles to avoid detection by law enforcement. The

              document also includes information of the techniques used to manufacture and

              disguise narcotics as counterfeit prescription pills. If released to the public,

              this information would force smugglers or other criminal elements to adapt



                                             8
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 9 of 14                PageID #: 355



              and/or alter their criminal activity to avoid detection by law enforcement

              because such information would reveal that law enforcement is actively aware

              and looking for the specific methods and techniques currently used to conceal,

              disguise, and transport contraband. As such, disclosure of this information

              would assist individuals in circumventing the law to employ other smuggling

              tactics and methods, making it more difficult for law enforcement to interdict

              contraband during future operations.

           d. The redactions found at pages 044-046 of the document (titled: “Collection

              Worksheet,” “Named Area of Interest (NAI),” and “REDACTED

              Synchronization Matrix”) covers sensitive information regarding details of the

              Houlton Sector’s immigration checkpoint operations and law enforcement

              procedures. The redacted material on page 044 withholds specific information

              relating to law enforcement procedures, including details concerning

              indicators of terrorist and smuggling activity, methods used to conceal

              contraband, and the law enforcement assets employed to counter such illegal

              activity. If disclosed, this information would be used to circumvent the law in

              that individuals would discover the techniques and assets that Border Patrol

              employs to identify and thwart the activities of criminal organizations.

              Additionally, the information on pages 045-046 includes exact geographic

              coordinates for checkpoints and checkpoint-related locations, details on

              staffing levels and enforcement assets/resources deployed at those locations,

              and information concerning when specific Border Patrol enforcement assets

              will be deployed at those locations. This information remains relevant to



                                            9
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 10 of 14                  PageID #: 356



               ongoing Border Patrol operations as similar staffing levels and allocation of

               law enforcement assets will likely apply to future checkpoint operations given

               Houlton Sector’s limited enforcement resources. Disclosing this information

               to the public would provide an outline of the Houlton Sector’s enforcement

               capabilities and therefore could be used to circumvent the law and create

               concern for agents’ safety while conducting checkpoint operations.

            e. The redactions at page 047-048 of the document (titled: “Assessments &

               Judgments” and “Sources”) concern information that constitutes Border

               Patrol’s procedures for collection, maintenance, consideration, and utilization

               of information in furtherance of its border enforcement operations.

               Specifically, the first bullet of the “Assessments & Judgements” document at

               page 047 concerns an analysis of traffic patterns; the second concerns

               conditions in which checkpoint operations can take place; and the third

               concerns the type and frequency of criminal violations encountered during

               checkpoint operations. The fifth and seventh bullets lay out future

               enforcement recommendations for interdicting smuggling and narcotics

               trafficking operations. Release of this information would reveal the tools and

               techniques that law enforcement employs and allow individuals to adapt their

               activities accordingly to avoid detection by law enforcement. The second,

               fourth, fifth, sixth, seventh, and eighth bullets listed on the “Sources”

               document at page 048 identify the materials that Border Patrol utilized to

               gather the law enforcement sensitive information. Making this information

               publicly available would allow individuals seeking to circumvent law



                                             10
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 11 of 14                     PageID #: 357



                  enforcement to discern the “raw materials” and information that Border Patrol

                  uses to develop its enforcement procedures, strategies, and tactics.

                  Additionally, page 048 includes a link that reveals the geographic coordinates

                  of an area where Border Patrol will likely conduct future patrol and

                  enforcement operations, that if disclosed, would give an advantage to those

                  seeking to avoid encounters with Border Patrol; aid individuals who seek to

                  cross the border illegally, or who seek to remain in the country illegally, to

                  develop countermeasures to evade detection, inspection and examination; and

                  reveal the locations of Border Patrol agents, which could expose them to

                  individuals who wish to bring them harm. Finally, the redaction on page 050

                  concerns the name of a certain unit within the Border Patrol, similar to that

                  found at page 031. Disclosing this information in this context would reveal

                  the level of focus and resources that the Agency devotes to its enforcement

                  operations would provide insight to individuals seeking to circumvent the law

                  with the knowledge as to how the Border Patrol focuses its resources.

       12.     The “Immigration Checkpoint” Exemption 7(E) redaction on page 052

withholds the location of Border Patrol’s checkpoint operation within Houlton Sector. The map

of the immigration checkpoint location is identical to the map found at page 030 of the

Appendix. As discussed in further detail above, disclosing this information to the public would

allow individuals to avoid encounters with Border Patrol by circumventing or avoiding the

checkpoint location because Border Patrol intends to conduct future checkpoint operations at this

location. The document identifies specific locations where individuals could circumvent the

checkpoint.



                                                11
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 12 of 14                     PageID #: 358



       13.     The “Checkpoint Operational Strategies and Requirements” Exemption 7(E)

redactions at pages 053-054 of the Appendix concern certain law enforcement tactics,

techniques, and procedures employed during checkpoint operations. These procedures and

techniques are likely to be employed during future Border Patrol operations. The May 2018

document references internal details regarding non-public intelligence gathering procedures and

techniques during checkpoint operations. Specifically, the release of information contained in

the paragraph titled “Checkpoint Internal Operating Procedure” would reveal details regarding

the implementation and use of certain technologies employed by the Border Patrol to collect

information during checkpoint operations. As such, individuals could use this information to

circumvent the law by tailoring or adapting their activities, knowing the specific information

Border Patrol uses to develop their enforcement strategies. Additionally, the information

withheld in the “Checkpoint Status in the [REDACTED]” paragraph outlines the frequency of

checkpoint operations and contains details regarding a database in which checkpoint activity is

maintained. If made available to the public, this information would reveal the how the Border

Patrol collects and analyzes information during checkpoint operations and would also provide an

advantage to those seeking to avoid encounters with Border Patrol, as such individuals could

learn information regarding the likelihood that checkpoint operations were taking place at a

given time. The paragraph “Deployment and Training of [REDACTED] at U.S. Border Patrol

Checkpoints” includes details regarding the implementation and use of certain technologies,

which are designed to detect materials that could be used in a terrorist attack or could pose a

threat to the safety of the agents working the checkpoint. Disclosure of this information could

hamper Border Patrol’s enforcement activities by revealing details on the implementation and

use of such technology, which would afford adversaries the means or opportunity to employ



                                                12
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 13 of 14                      PageID #: 359



methods to circumvent it. Furthermore, making this information publicly available would place

Border Patrol agents at risk because it would disclose certain details about the technologies and

devices that are used to ensure the safety of agents during checkpoint operations. Accordingly,

release of this information would risk circumvention of the law.

       14.     The “[REDACTED] Temporary Checkpoint Operations Collections

Emphasis” Exemption 7(E) redactions found at page 055 of the Appendix outline a number of

information collection techniques utilized by U.S. Border Patrol during temporary checkpoint

operations within Houlton Sector. Specifically, the document references internal details

regarding information gathering procedures and methods, including discussion of non-public

systems and reports, during checkpoint operations. For example, the document highlights in

detail certain categories of “priority” information that Border Patrol seeks to collect during

checkpoint operations. While the document references two past checkpoint operations, this

information should not be released because similar collection techniques and procedures are

likely to be employed at future checkpoint operations. This information would reveal the

methods in which Border Patrol collects and analyzes information regarding illegal activity to

further its law enforcement and border security objectives through future enforcement

operations. Disclosing this information to the public would make known the focus of Border

Patrol in conducting checkpoint operations, which adversaries could use to evade apprehension.

As such, the release of such information would risk circumvention of the law.

       15.     The “Information for Illegal Immigration” Exemption 7(E) redactions on pages

056-058 of the Appendix withhold details concerning records and information compiled for law

enforcement purposes that are not accessible to the public. This withheld information covers

sensitive information regarding the Houlton Sector’s collection, maintenance, consideration, and



                                                 13
Case 2:18-cv-00182-JDL Document 53 Filed 02/05/20 Page 14 of 14                      PageID #: 360



utilization of intelligence information in furtherance of its law enforcement mission. For

example, the withheld information on Appendix pages 056-058 concern specific internal incident

numbers, event codes, and details regarding apprehensions. Although the information does not

relate to active investigations, Border Patrol maintains this information as investigative data that

allows Border Patrol to identify and prevent future illegal border activity. As such, the withheld

information has continuing relevance to Houlton Sector’s patrol and enforcement operations.

Disclosing this information to the public could reveal certain areas that are vulnerable to illegal

activity and/or how the Agency deploys its resources, which criminal elements could exploit to

their advantage. Additionally, disclosure of this information would reveal the certain

investigative data that is useful to Border Patrol in planning its enforcement strategies and

objectives. Finally, disclosure of the this information could assist unauthorized users who gain

improper access to law enforcement databases in deciphering the meaning of the internal

incident numbers and codes.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on: February 5, 2020


                                               /s/ Justin A. Bristow______
                                               Justin A. Bristow
                                               Acting FOIA Coordinator
                                               Deputy Chief of Staff
                                               U.S. Border Patrol
                                               U.S. Customs and Border Protection
                                               U.S. Department of Homeland Security




                                                 14
